GILDEA, Chief Justice
(concurring).
I agree with the majority that the result below should be affirmed. But I write separately because I would not ground the outcome in this case on Bourjaily v. United States, 483 U.S. 171, 107 S.Ct. 2775, 97 L.Ed.2d 144 (1987). As the majority notes, in Bourjaily, the Supreme Court “expressly relied on” Ohio v. Roberts, 448 U.S. 56, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980). See Bourjaily, 483 U.S. at 182-83, 107 S.Ct. 2775. The Court overruled Roberts in Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). As a result of Crawford, I agree with the majority that “the Court has rejected Bourjaily’s underlying reasoning.” I therefore would not base the result in this case on Bourjaily.
I instead would affirm the court of appeals under the analysis the Supreme Court set forth in Crawford and its progeny. Under that analysis, courts are to consider whether the statement was testimonial. Crawford, 541 U.S. at 59, 124 S.Ct. 1354. The Court has not given a complete definition of testimonial, but the focus of the Court’s analysis in post-CVaw-ford cases has been on the “primary purpose” of the statement. See Michigan v. Bryant, — U.S. -, 131 S.Ct. 1143, 1155, 179 L.Ed.2d 93 (2011). If the “primary purpose” of the statement was “to establish or prove past events potentially relevant to later criminal prosecution,” the statement is testimonial. Davis v. Washington, 547 U.S. 813, 822, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006). Assessed under the primary-purpose standard, the statement at issue here — “A quarter that she owes ya” — is not testimonial.
As the majority’s discussion of the facts establishes, the statement was made in an informal setting, not during a formal interrogation. Garcia made the comment as part of an ongoing drug transaction with his friend, and there is no evidence that Garcia was aware that he was speaking to a government informant. Most importantly, the statement was not made to establish or prove past events. Based on this analysis, I would hold that the statement was not testimonial. See Bryant, 131 S.Ct. at 1162 (determining “the ‘primary purpose of the interrogation’ by objectively evaluating the statements and actions of the parties to the encounter, in light of the circumstances in which the interrogation occurs”). I therefore would affirm the court of appeals.